

117 HRES 230 IH: Supporting the designation of the month of March 2021 as “Eddie Bernice Johnson Black Women in Science and Technology Month”.
U.S. House of Representatives
2021-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 230IN THE HOUSE OF REPRESENTATIVESMarch 12, 2021Ms. Clarke of New York (for herself and Ms. Johnson of Texas) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONSupporting the designation of the month of March 2021 as Eddie Bernice Johnson Black Women in Science and Technology Month.Whereas Black women are significantly underrepresented in the American science and technology fields;Whereas Black women have long contributed to the advancement of our Nation’s scientific endeavors as hidden figures, unrecognized for their sacrifice and labor;Whereas, today, Black women serve as astronauts, engineers, mathematicians, computer scientists, medical doctors, pilots, and technologists;Whereas Historically Black Colleges and Universities (HBCUs) produce the highest number of women with STEM (Science, Technology, Engineering, and Mathematics) degrees nationwide;Whereas only five percent of managerial positions in STEM were held by both Black men and women in 2017, according to the National Science Foundation;Whereas social media movement of #BlacksInSTEM, demonstrated the need to find and create community, while celebrating achievements in the field that go too often unrecognized and uncelebrated;Whereas Black women, belonging to multiple intersectional and marginalized groups, face both racial discrimination and sex discrimination as barriers to entry and upward mobility in the science and technology fields;Whereas a national effort to increase diversity and representation in the science and technology industries will help to—(1)reestablish the United States of America as a world leader in the global innovation economy;(2)reduce race-based disparities and increased trust in the American health care system for marginalized communities; and(3)combat misinformation and disinformation as it pertains to scientific and technological advancements;Whereas despite facing tremendous barriers, the work and contributions of Black women in the various fields of science and technology continue to move our Nation forward amid the global coronavirus pandemic;Whereas March is recognized as Women’s History Month;Whereas Congresswoman Eddie Bernice Johnson is a long-standing champion for STEM education and Black women in the science and technology fields;Whereas Congresswoman Eddie Bernice Johnson was elected as the first African American and first female Ranking Member of the Committee on Science, Space, and Technology of the House of Representatives in December 2010; andWhereas Congresswoman Eddie Bernice Johnson has served as Chairwoman of the Committee on Science, Space, and Technology of the House of Representatives since 2019: Now, therefore, be itThat the House of Representatives—(1)supports the designation of Eddie Bernice Johnson Black Women in Science and Technology Month; and(2)encourages the people of the United States to observe the month with appropriate awareness and educational activities.